Filed 12/11/20 P. v. Nash CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C090575

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE006940)

           v.

 DAVID ARNOLD NASH,

                    Defendant and Appellant.



         A trial court sentenced defendant David Arnold Nash to an aggregate term of 10
years in state prison, which included one year each for four prior prison term
enhancements. Defendant contends the prior prison term enhancements should be
vacated based on the retroactive application of Senate Bill No. 136 (2019-2020 Reg.
Sess.) (Senate Bill 136), which the People concede. We will strike the prior prison term
enhancements, remand the case for resentencing, and otherwise affirm the judgment.
                                               I. BACKGROUND
         A jury found defendant guilty of one count of possession of methamphetamine
while armed with a firearm (Health & Saf. Code, § 11370.1, subd. (a)) and one count of


                                                             1
being a felon in possession of a firearm (Pen. Code, § 29800, subd. (a)(1)).1 The jury
also found true allegations that defendant had served four prior prison terms: one for a
1997 conviction for reckless evasion of a police officer (Veh. Code, § 2800.2, subd. (a)),
one for a 2001 conviction for assault with personal infliction of great bodily injury
(§§ 245, subd. (a)(1), 12022.7, subd. (a)), one for a 2011 conviction for unlawfully
taking/driving a stolen vehicle (Veh. Code, § 10851, subd. (a)), and one for a 2013
conviction for being a felon in possession of a firearm (§ 29800, subd. (a)(1)). At the
sentencing hearing, the court sentenced defendant to an aggregate term of 10 years in
state prison, which included one year each for the four prior prison term enhancements.
(§ 667.5, subd. (b).)
                                     II. DISCUSSION
         Defendant argues his prior prison term enhancements must be vacated based on
the retroactive application of Senate Bill 136. The People agree, as do we.
         On October 8, 2019, the Governor signed Senate Bill 136 (2019-2020 Reg. Sess.),
which amended section 667.5, effective January 1, 2020 (Stats. 2019, ch. 590, § 1).
Senate Bill 136 narrowed eligibility for the one-year prior prison term enhancement to
those who have served a prior prison sentence for a sexually violent offense, as defined.
The amended provision states, in pertinent part: “Except where subdivision (a) applies,
where the new offense is any felony for which a prison sentence or a sentence of
imprisonment in a county jail under subdivision (h) of Section 1170 is imposed or is not
suspended, in addition and consecutive to any other sentence therefor, the court shall
impose a one-year term for each prior separate prison term for a sexually violent offense
as defined in subdivision (b) of Section 6600 of the Welfare and Institutions Code,
provided that no additional term shall be imposed under this subdivision for any prison




1   Undesignated statutory references are to the Penal Code.

                                              2
term served prior to a period of five years in which the defendant remained free of both
the commission of an offense which results in a felony conviction, and prison custody or
the imposition of a term of jail custody imposed under subdivision (h) of Section 1170 or
any felony sentence that is not suspended.” (§ 667.5, subd. (b).)
         None of defendant’s prior prison terms were for a sexually violent offense as
defined in subdivision (b) of Section 6600 of the Welfare and Institutions Code.
Defendant is therefore entitled to the ameliorative benefit of the statute if Senate Bill 136
is applied retroactively. We agree with the parties that the amendment to section 667.5,
subdivision (b) should be applied retroactively in this case. Whether a particular statute
is intended to apply retroactively is a matter of statutory interpretation. (See People v.
Superior Court (Lara) (2018) 4 Cal.5th 299, 307 [noting “the role of a court is to
determine the intent of the Legislature”].) Generally speaking, new criminal legislation is
presumed to apply prospectively unless the statute expressly declares a contrary intent.
(§ 3.) However, where the Legislature has reduced punishment for criminal conduct, an
inference arises under Estrada2 that, “ ‘in the absence of contrary indications, a
legislative body ordinarily intends for ameliorative changes to the criminal law to extend
as broadly as possible, distinguishing only as necessary between sentences that are final
and sentences that are not.’ ” (Lara, supra, at p. 308.) “A new law mitigates or lessens
punishment when it either mandates reduction of a sentence or grants a trial court the
discretion to do so. [Citation.]” (People v. Hurlic (2018) 25 Cal.App.5th 50, 56.)
         Senate Bill 136 narrowed who was eligible for a section 667.5, subdivision (b)
prior prison term enhancement, thus rendering ineligible many individuals, including
defendant, who served prior prison sentences. There is nothing in the bill or its
associated legislative history that indicates an intent that the court not apply this




2   In re Estrada (1965) 63 Cal.2d 740 (Estrada).

                                               3
amendment to all individuals whose sentences are not yet final. Under these
circumstances, we conclude Estrada’s inference of retroactive application applies, and
defendant’s section 667.5, subdivision (b) prior prison term enhancements should be
stricken. (See, e.g., People v. Nasalga (1996) 12 Cal.4th 784, 797-798 [applying Estrada
inference of retroactivity to legislative changes to former § 12022.6, subds. (a) & (b)
enhancements].)
       The parties agree the case should be remanded for resentencing because the trial
court imposed less than the maximum sentence. We agree with the parties and will
remand the matter for full resentencing to allow the court to exercise its discretion in light
of the changed circumstances. (See People v. Buycks (2018) 5 Cal.5th 857, 896, fn. 15;
People v. Hill (1986) 185 Cal.App.3d 831, 834.)
                                   III. DISPOSITION
       We modify the judgment to strike defendant’s section 667.5, subdivision (b) prior
prison term enhancements. As modified, the judgment is affirmed. The matter is
remanded for resentencing not inconsistent with this opinion.



                                                           /S/

                                                  RENNER, J.


We concur:


/S/

DUARTE, Acting P. J.


/S/

HOCH, J.


                                              4